Exhibit 99.2 CRYPTOSIGN, INC. AND NABUFIT APS INTRODUCTION TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The unaudited pro forma consolidated financial statements for the fiscal year ended June 30, 2015 and as of and for the three months ended September 30, 2015 is based on the historical financial statements of CryptoSign, Inc. (“CryptoSign” or the “Company”), adjusted to give effect to the transaction with NABUfit Aps (“NABUfit”). On November 30, 2015, we consummated the transaction evidenced by an Agreement and Plan of Share Exchange (the "Share Exchange Agreement") dated October 8, 2015 by and among the Company, NABUfit and Mads H. Frederisksen and Ulrik Møll(“Shareholder Representatives”), as the representatives of the shareholders holding one hundred percent (100%) of the issued and outstanding capital stock of NABUfit, pursuant to which the Company acquired from the NABUfit shareholders all of the issued and outstanding capital stock of NABUfit in exchange for 15,500,000 shares of the Company (the “Share Exchange”).As a result of the Share Exchange, the NABUfit Shareholders, as the former shareholders of NABUfit became the controlling shareholders of the Company and NABUfit became a subsidiary of the Company.The Share Exchange was accounted for as a reverse takeover/recapitalization effected by a share exchange, wherein NABUfit is considered the acquirer for accounting and financial reporting purposes.The capital, share price, and earnings per share amount in these consolidated pro forma financial statements for the period prior to the reverse merger were restated to reflect the recapitalization in accordance with the exchange ratio established in the merger. As a result of the Share Exchange, we discontinued our pre-exchange business, acquired the business of NABUfit and will continue the existing business operations of NABUfit as a publicly traded company under the name CryptoSign, Inc. In accordance with “reverse merger”, “reverse re-capitalization”, or “reverse acquisition” accounting treatment, our historical financial statements, prior to the Share Exchange, will be replaced with the historical financial statements of NABUfit, prior to the Share Exchange, in all future filings with the SEC. The pro forma financial information at and for the period ended September 30, 2015 has been developed from the unaudited financial statements of CryptoSign and the audited financial statements of NABUfit, and the notes to those financial statements, which are included elsewhere in this document. The unaudited pro forma consolidated financial data is provided for illustrative purposes only and does not purport to represent what CryptoSign’s actual consolidated results of operations or financial position would have been had the transaction and corporation sale occurred on the dates assumed, nor is it necessarily indicative of future consolidated results of operations or financial position. The unaudited pro forma combined financial data is based on preliminary estimates and various assumptions that CryptoSign and NABUfit believe are reasonable in these circumstances.Because the former stockholders of NABUfit will own approximately 80% of the combined company on completion of the exchange, calculated on a fully diluted basis, and CryptoSign had limited operations at the time of the transaction, the transaction will be accounted for as an acquisition of a business through a reverse acquisition.The assets consist primarily of a VAT receivable and lease deposit and the historical financial statements are reflective of the current fair value of these assets.Accordingly, there are no adjustments as a result of the acquisition to the carrying amount of these assets.Costs of the transaction will be charged to operations.The unaudited pro forma consolidated financial statements reflect the CryptoSign accounting policies, as those policies will govern accounting after the transaction. In accordance with Article 11 of Regulation S-X, the accompanying unaudited pro forma consolidated balance sheet as of September 30, 2015 gives effect to the proposed transaction as if the transaction had occurred at September 30, 2015 and the accompanying unaudited pro forma consolidated statements of operations for the year ended June 30, 2015 and for the three months ended September 30, 2015 give effect to the proposed transaction as if the transaction had occurred at the beginning of the periods presented. CRYPTOSIGN, INC. AND NABUFIT APS UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2015 Pro Forma Cryptosign, Cryptosign, NABUfit Pro Forma Inc. and Inc. ApS Adjustments Subsidiary ASSETS Current Assets Cash $ $
